Citation Nr: 0943982	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-14 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1972 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In October 2005, the Veteran testified at a personal hearing 
over which a decision review officer of the RO presided.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

The Veteran originally filed a claim of entitlement to 
service connection for PTSD.  The medical evidence of record 
indicates that the Veteran has been diagnosed with depression 
as well as PTSD.  Although not claimed by the Veteran, the 
Board has recharacterized the issue on appeal as indicated 
above to include depression.  See Clemons v. Shinseki, 23 
Vet. App. 1, 4-5 (2009) (a claimant without medical expertise 
cannot be expected to precisely delineate the diagnosis of 
his mental illness; he filed a claim for the affliction his 
mental condition, whatever it is, causes him).

This case was previously before the Board in March 2007, at 
which time it was remanded for further development.  It is 
now returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran seeks entitlement to service connection for a 
psychiatric disorder, to include PTSD as result of personal 
assault.  The Veteran contends that he currently has PTSD 
that is manifested as a result of being sexually assaulted in 
service.

During his October 2005 hearing, the Veteran indicated that 
he was being treated for his psychiatric disorder every three 
to four months at the VA Outpatient Clinic in Cambridge, 
Maryland.  The most recent medical records from the VA 
Outpatient Clinic in Cambridge, Maryland, associated with the 
claims file are dated in July 2004.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(1) (2009).  VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  As such, the AMC should attempt to obtain VA 
clinical records pertaining to treatment for the Veteran's 
psychiatric disorder that are dated since July 2004.

In a treatment note from a social worker, dated in July 2004, 
the Veteran was diagnosed with depression and PTSD.  However, 
the Board notes that the social worker did not render an 
opinion regarding the etiology of the Veteran's diagnosed 
disorders.

In October 2004, the Veteran was afforded a VA psychiatric 
examination in which the examiner did not diagnose the 
Veteran with PTSD or depression.  However, the examiner did 
indicate that the Veteran had some symptoms and psychosocial 
stressors and assigned a Global Assessment of Functioning 
score of 70.  The examiner did not comment on the July 2004 
diagnoses of the social worker.

In light of the evidence showing that the Veteran has a 
diagnosis of depression an examination and opinion are 
necessary to address whether, if the Veteran has a diagnosed 
mental health disorder other than PTSD, such other disorder 
is related to service.  As noted above, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  See 
Clemons, 23 Vet. App. at 1.  In light of Clemons, the Board 
finds that another VA examination is necessary so as to 
ascertain whether any currently diagnosed psychiatric 
disorder is related to the Veteran's period of active 
service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain 
all VA medical records, including the 
records of treatment at the VA Outpatient 
Clinic in Cambridge, Maryland, pertaining 
to the Veteran that are dated since July 
2004.

2.  The RO/AMC shall then afford the 
Veteran a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  The claims file and a copy of 
this Remand should be made available to 
and reviewed by the examiner.  All 
necessary tests should be conducted.

The examiner is requested to provide an 
opinion which rules in or excludes 
diagnoses of PTSD and depression.  The 
report of examination should note all 
psychiatric disabilities found to be 
present, and the examiner should comment 
as to whether it is at least as likely as 
not that any psychiatric disability found 
to be present is related to or had its 
onset during the Veteran's period of 
active service.  If the examiner 
diagnoses the Veteran as having PTSD, the 
examiner should indicate the stressor(s) 
underlying that diagnosis.  The rationale 
for any opinion expressed should be 
provided in a legible report.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

4.  The RO/AMC shall then readjudicate 
the issue on appeal.  In doing so, in 
light of Clemons, the RO/AMC  must 
specifically consider whether service 
connection is warranted for any 
psychiatric disability, to specifically 
include PTSD.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


